 LOCAL 7, ETC.,PLUMBING&PIPEFITTING INDUSTRY461(c)Notify the Regional Director for Region 10, in writing,within 20 days fromreceipt of this Decision,whatstepsRespondent has taken to comply with it.77If this Recommended Order be adopted by the Board, this provision shall be modifiedto read: "Notify the Regional Director for Region 10, in writing,within 10 days fromthe date of this Order,what steps the Respondent has taken to comply-herewith "APPENDIXNOTICE TO ALL MEMBERSAND APPLICANTSFOR REFERRALPursuant to the RecommendedOrder of a TrialExaminer of the National Labortelations Board and in order to effectuate the policies of the National Labor Rela-tions Act, as amended,we herebygive notice that:WE WILL NOT cause or attempt to cause R.W. Hughes Construction Com-pany, Inc., or any otheremployer whoseoperations affect commerce within themeaning ofthe Act,to terminate the employment of William Henry Narmore,or any other employee or applicant for employment in violation of Section8(a)(3) of the Act.WE WILL NOT in any like or related manner restrain or coerce employees ofor applicants for referral of any other employer engaged in commerce withinthe meaningof the Act.WE WILL make William Henry Narmore whole for loss of earnings sufferedas a result of the discrimination against him on the Pizitz Department Store jobat Huntsville,Alabama.LOCAL No.320, INTERNATIONAL UNION OFOPERATING ENGINEERS,AFL-CIO,Labor Organization.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or coveredby any othermaterial.Members and applicants for referral may communicate directly with the Board'sRegional Office,528 Peachtree-Seventh Building, 50 Seventh StreetNE., Atlanta,Georgia, TelephoneNo. Trinity 6-3311,Extension5357, if theyhave any questionconcerning this notice or compliancewithits provisions.Local No.7,Albany,New York and Vicinity, United Associationof Journeymen and Apprentices of the Plumbing and Pipe-fitting IndustryandJames H. Maloy, Inc.andConstructionand General Laborers Local 190,International Hod Carriers,Building and Common Laborers Union,AFL-CIO.Case No.3-CD-126.December 16, 1964DECISION AND DETERMINATION OF DISPUTEThis is a proceeding under Section 10(k) of the Act following acharge filed by James H. Maloy, Inc., herein called the Employer,allegingthat Local No. 7, Albany, New York, and Vicinity, UnitedAssociation of Journeymen and Apprentices of the Plumbing andPipefitting Industry, herein sometimes called the Respondent, hadviolated Section 8(b) (4) (D)by threatening, coercing,or restrainingthe Employer for the purpose of compelling it to assign certain workto employees represented by Respondent, rather than to employees150 NLRB No. 50. 462DECISIONS OF NATIONAL LABOR RELATIONS -BOARDrepresented by Construction and General Laborers Local 190, Inter-national Hod Carriers, Building and Common Laborers Union, AFL-CIO, herein called the Laborers.Pursuant to notice, a hearing washeld before Hearing Officer Joseph D. Luksch, on October 7 and 8,1964, at which all parties were afforded full' opportunity to be heard,to examine and cross-examine witnesses, and to adduce evidence bear-ing upon the issues.The rulings made by the Hearing Officer atthe hearing were free from prejudicial error and are hereby affirmed.Briefs were filed by the Employer, the Laborers, and the Respond-ent.Upon the entire record in this proceeding, the Board 1 makesthe following findings :1.The business of the EmployerThe Employer is a New York corporation 'engaged in the construc-tion industry in the city of Albany, State of New York.Duringthe past 12 months the Employer purchased goods and materials inexcess of $50,000 from points outside of New York for use in itsbusiness in the State of New York. The parties stipulated and wefind that the Employer is engaged in commerce within the meaningof the Act, and it will effectuate the policies of the Act to assertjurisdiction herein.2.The labor organizations involvedThe parties stipulated, and we find, that the Respondent and theLaborers are labor organizations within the meaning of Section 2(5)of the Act.3.The disputeA. The basic factsThe Employer on May 8, 1964, was awarded, by the State ofNew York, the work of installing sewer and water lines and removalof the old sewerlines where necessary at the South Mall Redevelop-ment Area, Albany, New York. The job is scheduled for completionby December 30, 1964. The South Mall is to occupy an area of 100acres in downtown Albany. The area has been razed of old buildingsor is in the process of being razed.The Employer is installing themain sewer and water lines located in the streets of the mall, theconnections from the main lines to the' water hydrants and existingutilities, including necessary tunneling, manholes, and water hy-drants.Work began about mid-May 1964. The Employer is utiliz-IPursuant to the provisions of Section3(b) of the Act, the Boardhas delegated itspowers in connection with this case to a three-member panel[Members Leedom,Fanning,and Brown].- LOCAL 7, ETC., PLUMBING & PIPEFITTING INDUSTRY463ing laborers and operating engineers to prepare trenches, install pipe,and backfill the operation.By mid-June of 1964, the Employer hadapproximately 14 employees working on the disputed tasks, including3 operating engineers and 11 laborers.Near the end of June, Riley, the Respondent's business agent, vis-ited the jobsite, and seeing cast-iron pipe on the site, asked Maloywhen he would need a plumber.When told by Maloy that theywould not need a plumber, Riley replied, "Maybe I won't bother you."About 2 weeks later Riley appeared at the jobsite and asked whenthe Employer would need a plumber.He stated that the Employershould put a plumber on to "give the, job a blessing."Riley wasagain told by Maloy that they did not need a plumber. Riley againappeared at the jobsite on August 16, 1964, and said he wanted aplumber on the job.Maloy said he could not put a plumber on andRiley replied he would get a "decision."Riley testified that he meanta decision from the Joint Board.On August 12, 1964, Maloy received a telegram from the NationalJoint Board for the Settlement of Jurisdictional Disputes in theBuilding and Construction Industry, asking him to submit a descrip-tion and pictures of the disputed work.Maloy sent a reply telegramto the Joint Board advising it that neither Maloy nor the Laborerswere "stipulated" to the Joint Board agreement and advised theBoard not to act in the matter as Maloy would not abide by itsdecision.On August 21, 1964, the Joint Board rendered a decision awardingthe work to the Respondent. The decision refers only to the ". . . in-stallation of sixteen-inch cast iron water piping . . ." and states thatthe work in dispute is governed by the agreement of January 23,1941, between the International Plumbers and the International La-borers, and shall be assigned to plumbers and steamfitters.On or about August 27, 1964, Riley again told Maloy at the job-site that the work belonged to the plumbers and that he wanted aman on the job. According to Maloy, Riley concluded by statingthat if Maloy touched any more cast-iron pipe he would put a picketon the job.On the same day Riley appeared at the site carrying asign which read :Plumbers and Steamfitters Local #7 On Strike Against J. H.Maloy, Inc. to Protest the Jurisdiction Awarded Them By theNational Joint Board.Maloy told Riley they would get an injunctionand sue.Riley re-plied, "Go ahead, you will be number 5."775-692-65-vol. 150-31 464DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe picketing continued for 2 or 3 weeks; the picket stationed him-self wherever Maloy's crews were working, regardless of the type ofpipe (sewer or water) being installed.For 1 week three employeesof Maloy's who were members of the Operating Engineers refused towork because of the picket.The parties were never able to reach anagreement concerning the scope of the disputed work.Respondent states it is only claiming the cast-iron pipe installationand not the sewer pipe work. It also states that it does not claim theunloading of the cast-iron pipe when delivered to the jobsite or thebackfill work, tamping, and hand excavation.The Employer andLaborers claim-that the entire operation is involved because Respond-ent indiscriminately picketed the Employer's installation of bothsewer and water pipes. In our view, the record indicates that theRespondent seeks only the installation of the cast-iron waterpipe andrelated work, namely, the lowering into the ditch, the leveling, thealigning and making of the joint of the cast-iron water mains, andthe installation of the hydrants, work performed by the laborers.B. Applicability of the statuteBefore the Board proceeds with a determination of dispute pursu-ant to Section 10 (k) of the Act, it must be satisfied that there is reason-able cause to believe that Section 8(b) (4) (D) has been violated.As hereinabove set forth, the record clearly shows that the Re-spondent picketed the jobsite, and thereby succeeded in inducing awork stoppage, for the purpose of forcing the Employer to assignAccordingly, we find, on the entire record, that there is reasonablecause to believe that a violation of Section 8 (b) (4) (D) has occurredand that the work dispute is properly before the Board for determi-nation under Section 10(k) of the Act.C. Contentions of the partiesthe National Joint Board award of August 21, 1964, the existingagreement between the contending unions, area practice, and tradi-tional assertion of jurisdiction over the type of work in dispute setout in Respondent's constitution.The Employer and Laborers claim that the work belongs to theLaborers because (1) the Employer assigned the work to the La-borers, (2) Employer's past practice, (3) contract coverage, and (4)area practice.D. Merits of the disputeSection 10(k) of the Act requires the Board to make an affirmativeaward of disputed work, after giving due consideration to various LOCAL 7, ETC., PLUMBING & PIPEFITTING INDUSTRY465relevant factors and the Board has held that its determination injurisdictional dispute cases is an act of judgment based upon com-monsense and experience in balancing such factors .21.Work and skills involvedThe pipe, regardless of type, is transported to the site where it isunloaded by a hoist.The trenches are dug by a backhoe and gradedby hand shovel.The pipes are lowered into the prepared ditch.Either Tytons or mechanical joints are used.A gasket is insertedand the pipe joints are cemented and calked.A chain device re-ferred to as a "come-along" is applied by laborers to force the pipetightly together.The cast-iron pipe running to the hydrant is cutby a chain-type saw. The record clearly shows that no skills peculiarto plumbers are involved and that laborers have always been qualifiedand competent to perform the work in dispute.2.,Contract coverageThe Employer is a member of the Labor Relations Division, Asso=ciation of General Contractors of America, New York State Chapter,which has a contract with the Laborers.The Employer has no con-tract with Respondent.This current agreement, which the partiesstipulated governed the South Mall jobs, includes, under article II,the coverage of the agreement relative to the work tasks in dispute,namely, heavy construction involving "3. . . . streets, sewers, watermains. . . ."We find that this jurisdictional clause is sufficientlybroad to cover the work in dispute.3.Company and area practiceThe record shows that since 1946, the Respondent has used laborersto install its pipes on similar jobs.The only exceptions to this werea job at the Saratoga Reservation in'1961 and a more recent job atthe Albany Country Club where plumbers were used with laborersto lay waterpipes.However, the Employer merely handled the pay-roll at the Albany Country Club site and had no responsibility for,nor did the hiring of, the crafts involved.Five area contractors testified that they generally use laborers toperform pipe-installation work on construction projects of the typehere involved.Although the Respondent introduced evidence thatvarious jobs requiring the installation of water and sewer lines wereeither performed by plumbers or mixed crews of plumbers and la-borers, the record shows that most of this work was performed byplumbers only because the jobs required work in or around an exist-2 International Association of Machinists,Lodge No. 1743,AFL-C10 (J. A. Jones Con-struction Company),135 NLRB 1402. 466DECISIONS OF NATIONAL LABOR RELATIONS BOARDing structure.Thus, the record evidence shows and we find thatwithin the Albany area the practice is for-laborers to perform thedisputed work, and, further, that the Employer uses members ofthe Laborers.4.Constitution and agreementsRespondent asserts that its constitution clearly indicates that thePlumbers have traditionally exercised jurisdiction over the type ofwork in dispute in this case.Respondent also relies on the 1941Agreement between the two International Unions to show the customand practice prevalent in the industry. It is apparent that over theyears the Unions have applied differing interpretations concerningthis agreement and have not reached a solution that would settle thiscontroversy .-3Therefore we cannot say that this factor favors eitherparty.5.Joint Board awardRespondent cites a previous decision of the National Joint Boardin support of its claim here.However, such award involved workunrelated to the work in dispute.Also, it relies on the Joint Boarddecision of August 21, 1964, awarding the particular work to theRespondent.Respondent contends that this award should determinethe dispute in the instant proceeding.However, the Employer wasnever party to an agreement that would bind it to accept Joint Boarddecisions.Therefore, we find no merit in the argument that the JointBoard determination should control our determination in the instantproceeding.6.Efficiency and economy of operationsAs previously noted, plumbers possess no greater skills than thosepossessed by the laborers.The record shows that the Employer hasassigned the disputed work to the laborers and is satisfied with theefficient way they are performing their required tasks.Conclusions as to the Merits of the DisputeIn view of the foregoing, particularly the evidence pertaining tocontract coverage, established area and Employer practice, the Em-ployer's assignment of the work to the Laborers, and his satisfactionwith the results achieved, we shall determine the existing jurisdic-tional dispute by awarding the work in dispute to the employees ofthe Employer represented by the Laborers rather than to employeesrepresented by the Plumbers. Our present determination is limited tothe particular controversy which gave rise to this proceeding.3Looal 69,United Association of Journeymen and Apprentices of the Plumbing andPipefitting Industry oftheUnited States andCanada, AFL-CIO (Bellezza Company, Inc.),149 NLRB 599. AMERICAN FEDERATION OF TV & RADIO ARTISTS, ETC.467DETERMINATION OF DISPUTEUpon the basis of the foregoing and the entire record in this case,the Board makes the following determination of dispute, pursuant toSection 10(k) of the Act.1.Employees classified as laborers, currently represented by Con-struction and General Laborers Local 190, International Hod Car-riers, Building and Common Laborers Union, AFL-CIO, are entitledto the work of installation of the cast-iron waterpipe and relatedwork, namely, the lowering into the ditch, the leveling, the aligningand making of the joint of the cast-iron water mains, and the installa-tion of the hydrants in the South Mall Redevelopment Area, Albany,New York.2.Local No. 7, Albany, New York and Vicinity, United Associa-tion of Journeymen and Apprentices of the Plumbing and Pipefit-ting Industry, is not entitled by means proscribed by Section 8 (b)(4) (D) of the Act, to force or require Employer to assign the abovework to plumbers who are represented by Local No. 7, Albany, NewYork, and Vicinity, United Association of Journeymen and Appren-tices of the Plumbing and Pipefitting Industry.3.Within 10 days from the date of this Decision and Determina-tion, Local No. 7, Albany, New York, and Vicinity, United Associa-tion of Journeymen and Apprentices of the Plumbing and Pipefit-ting Industry shall notify the Regional Director for Region 3, inwriting, whether it will refrain from forcing or requiring the Em-ployer, by means proscribed by Section 8(b) (4) (D) of the Act, toassign the work in dispute to plumbers rather than laborers.American Federation of Television and RadioArtists,San Fran-cisco Local,and NationalAssociationof Broadcast Employeesand Technicians,Local 55andGreatWestern BroadcastingCorporationd/b/a KXTV.Case No. 20-CC-234.December 16,1964SUPPLEMENTAL DECISIONOn December 27, 1961, the Board issued a Decision and Order inthe instantcase1 finding that the Respondent Unions had not violatedSection 8(b) (4) (ii) (B) of the Act, as alleged.The Board held, insubstance, that Respondents' conduct was protected by the so-calledpublicity proviso to that section.1134 NLRB 1617.150 NLRB No. 46.